Exhibit 10(b)

THE ETHAN ALLEN RETIREMENT SAVINGS PLAN

(As Amended and Restated Effective January 1, 2001)

Mayer, Brown & Platt

Chicago

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page SECTION  1 General   1   1.1   History, Purpose and Effective Date   1  
1.2   Related Companies and Employers   1   1.3   Trust Agreements, Plan
Administration  1   1.4   Plan Year  2   1.5   Accounting Dates  2   1.6  
Applicable Laws  2   1.7   Gender and Number  2   1.8   Notices  2   1.9   Form
and Time of Elections  2   1.10 Evidence  2   1.11 Action by Employers  2   1.12
No Reversion to Employers  2   1.13 Plan Supplements  2   1.14 Defined Terms  3
  SECTION  2 Participation in Plan   4   2.1   Eligibility for Participation  4
  2.2   Inactive Participation  5   2.3   Plan Not Contract of Employment  5  
2.4   Leased Employees  5   2.5   Compliance with Veterans' Laws  5   SECTION  3
Service  6   3.1   Service  6   3.2   One Year Break in Service  6   SECTION  4
Before-Tax, After-Tax and Rollover Contributions  7   4.1   Before-Tax
Contributions  7   4.2   After-Tax Contributions  7   4.3   Payment of
Before-Tax and After-Tax Contributions  7   4.4   Variation, Discontinuance and
Resumption of Before-Tax or After-Tax Contributions  7   4.5   Rollover
Contributions  7   4.6   Eligible Compensation  8   SECTION  5 Employer
Contributions  9   5.1   Company Profit Sharing Contributions  9   5.2   Company
Match Contributions  9   5.3   Limitations on Amount of Employer Contributions 
9   5.4   Payment of Employer Contributions  9   SECTION  6 Investment
Elections  10   6.1   Investment of Contributions  10   6.2   Investment
Transfers  10   6.3   Investment Elections  10   6.4   Transfer of Assets  10  
6.5   Restricted Company Stock  10  

-i-

TABLE OF CONTENTS
(continued)

Page SECTION  7 Plan Accounting   11   7.1   Participants' Accounts  11   7.2  
Adjustment of Accounts  11   7.3   Allocation and Crediting of Contributions  12
  7.4   Statement of Accounts  13   SECTION  8 Limitations on Compensation,
Contributions and Allocations  14   8.1   Reduction of Contribution Rates  14  
8.2   Compensation for Limitation/Testing Purposes  14   8.3   Limitations on
Annual Addition  14   8.4   Excess Annual Addition  15   8.5   Before-Tax
Contributions Dollar Limitation  16   8.6   401(k) Tests  16   8.7   Limitation
on Company Match and After-Tax Contributions  17   8.8   Treatment of
Contributions Which Exceed the Alternative Limitation  18   SECTION  9 Vesting
and Termination Dates  19   9.1   Determination of Vested Interest  19   9.2  
Termination Date  19   SECTION  10 Loans and Withdrawals of Contributions While
Employed  20   10.1   Withdrawals During Employment  20   10.2   Financial
Hardship  20   10.3   Loans  22   SECTION  11 Distributions  25   11.1  
Distributions to Participants After Termination of Employment  25   11.2  
Distributions to Beneficiaries  26   11.3   Limits on Commencement and Duration
of Distributions  26   11.4   Beneficiary Designations  27   11.5   Facility of
Payment  27   11.6   Interests Not Transferable  27   11.7   Form of Payment  28
  11.8   Absence of Guaranty  28   11.9   Missing Participants or Beneficiaries 
28   11.10 Optional Direct Transfer of Eligible Rollover Distributions  28  
SECTION  12 The Committee  30   12.1   Membership and Authority  30   12.2  
Rights, Powers and Duties  30   12.3   Allocation and Delegation of Committee
Responsibilities and Powers  31   12.4   Uniform Rules  31   12.5   Information
to be Furnished to Committee  31   12.6   Committee's Decision Final  31  
12.7   Exercise of Committee's Duties  31   12.8   Remuneration and Expenses  32
  12.9   Indemnification of the Committee  32   12.10 Resignation or Removal of
Committee Member  32  

-ii-

TABLE OF CONTENTS
(continued)

12.11 Appointment of Successor Committee Members   32   SECTION  13 Amendment
and Termination  34   13.1   Amendment  34   13.2   Termination  34   13.3  
Merger and Consolidation of the Plan, Transfer of Plan Assets  34   13.4  
Distribution on Termination and Partial Termination  34  

    Supplement A--Top-Heavy Status     A-1

  Appendix A--Definitions   Appendix A-1

THE ETHAN ALLEN RETIREMENT SAVINGS PLAN

(As Amended and Restated Effective January 1, 2001)

SECTION 1

General

        1.1      History, Purpose and Effective Date. Effective as of September
28, 1958, Ethan Allen Inc. (the “Company”), established the Profit Sharing and
Stock Bonus Plan of Ethan Allen Inc. (the “Profit Sharing Plan”) so that it, and
each Related Company (as defined in subsection 1.2) which, with the consent of
the company, adopted the Profit Sharing Plan could assist their eligible
employees in providing for their future security. The Profit Sharing Plan was
amended from time to time and was first renamed the Profit Sharing Plan of Ethan
Allen Inc. and then the Retirement Program of Ethan Allen Inc. effective as of,
respectively, February 26, 1983 and July 1, 1989. Effective June 29, 1989, the
Company established a second plan, the Ethan , A11en 401(k) Employee Savings
Plan (the”401(k) Plan”). The Profit Sharing Plan and the 401(k) were merged
effective as of July 1, 1994 and, effective as of January 1, 1999, the merged
plan was renamed “The Ethan Allen Retirement Savings Plan” (the “Plan”). The
following provisions constitute an amendment, restatement and continuation of
the Plan as in effect immediately prior to January 1, 2001, the “Effective Date”
of the Plan as set forth herein. The Plan is intended to qualify as a profit
sharing plan under section 401(a) of the Internal Revenue Code of 1986, as
amended (the “Code”).

        1.2      Related Companies and Employers. The term “Related Company”
means any corporation or trade or business during any period during which it is,
along with the Company, a member of a controlled group of corporations or a
controlled group of trades or businesses, as described in sections 414(b) and
414(c), respectively, of the Code. The Company and each Related Company, which,
with the Company’s consent, adopts the Plan are referred to below collectively
as the “Employers” and individually as an “Employer”.

        1.3      Trust Agreements, Plan Administration. All contributions made
under the Plan will continue to be held, managed and controlled by one or more
trustees (the “Trustee”) acting under one or more Trusts which form a part of
the Plan. The terms of the Trust as in effect on the Effective Date are set
forth in one or more Trust Agreements. The authority to control and manage the
operation and administration of the Plan is vested in a Committee as described
in subsection 12.1. The members of the Committee shall be “named fiduciaries”,
as described in section 402 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), with respect to their authority under the Plan.
Except as otherwise expressly provided in the Plan, the Committee shall be the
Administrator of the Plan and shall have the rights, duties and obligations of
an “administrator” as that term is defined in section3(16)(A) of ERISA and of a
“plan administrator” as that term is defined in section 414(g) of the Code.

        1.4      Plan Year. The term "Plan Year" means the calendar year.

        1.5      Accounting Dates. The term "Accounting Date" means each
business day.

        1.6      Applicable Laws. The Plan shall be construed and administered
in accordance with the internal laws of the State of Connecticut to the extent
that such laws are not preempted by the laws of the United States of America.

        1.7      Gender and Number. Where the context admits, words in any
gender shall include any other gender, words in the singular shall include the
plural and the plural shall include the singular.

        1.8      Notices. Any notice or document required to be tiled with the
Committee under the Plan will be properly filed if delivered or mailed by
registered mail, postage prepaid, to the Committee, in care of the Company, at
its principal executive offices. Any notice required under the Plan may be
waived by the person entitled to notice.

        1.9      Form and Time of Elections. Unless otherwise specified herein,
each election permitted to be made by any Participant or other person entitled
to benefits under the Plan, and any permitted modification or revocation
thereof, shall be in writing filed with the Committee at such times and in such
form as the Committee shall require.

        1.10      Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

        1.11      Action by Employers. Any action required or permitted to be
taken by any Employer which is a corporation shall be by resolution of its Board
of Directors, by resolution of a duly authorized committee of its Board of
Directors, or by a person or persons authorized by the Board of Directors or
such committee.

        1.12      No Reversion to Employers. No part of the corpus or income of
the Trust shall revert to any Employer or be used for, or diverted to, purposes
other than for the exclusive benefit of Participants’ and other persons entitled
to benefits under the Plan, except as specifically provided in the applicable
Trust Agreement.

        1.13      Plan Supplements. The provisions of the Plan as applied to any
Employer or any group of employees of any Employer may, with the consent of the
Company, be modified or supplemented from time to time by the adoption of one or
more Supplements. Each Supplement shall form a part of the Plan as of the
Supplement’s effective date. In the event of any inconsistency between a
Supplement and the Plan document, the terms of the Supplement shall govern.

        1.4      Defined Terms. Terms used frequently with the same meaning are
indicated by initial capital letters, and are defined throughout the Plan.
Appendix A contains an alphabetical listing of such terms and the subsections in
which they are defined.

2

SECTION 2

Participation in Plan

        2.1      Eligibility for Participation. Subject to the conditions and
limitations of the Plan, each individual who was a Participant in the Plan
immediately prior to January 1, 2001 will continue to be a Participant in the
Plan on and after that date and effective January 1, 2001 each employee of an
Employer who was not a Participant in the Plan immediately prior to such date
will become a “Participant” in the Plan on such date or on the first day of any
subsequent April, July, October or January coincident with or next following the
three-month anniversary of his date of hire (an “Entry Date”) if he then meets
the following requirements:

  (a) he has completed at least three months of Service (as defined in Section
3) since his date of hire; and


  (b) he is not a member of a collective bargaining unit as to which retirement
benefits have been the subject of good faith bargaining unless the Plan has been
extended to the collective bargaining unit under a currently effective
collective bargaining agreement; and


  (c) he is not a nonresident alien and he receives earned income (within the
meaning of section 91l(d)(2) of the Code) from an Employer which constitutes
income from sources within the United States (within the meaning of section
861(a)(3) of the Code).


Notwithstanding the foregoing provisions of this subsection:

  (1) if an individual is reemployed by an Employer on or after the first day of
the calendar quarter coincident with or next following the date on which he
first meets the requirements of paragraph (a) next above, he shall become a
Participant in the Plan immediately upon meeting the requirements of paragraphs
(b) and (c) next above; and


  (2) any person who otherwise satisfies the foregoing requirements of this
subsection 2.1 (other than the requirements of paragraph (a) next above) and
who, as of the date of the Company’s acquisition of the facility at Dublin,
Virginia in October, 2000, was employed at such facility, shall be eligible to
become a Participant in the Plan as of the Entry Date occurring on January 1,
2001 without regard to the provisions of paragraph (a) next above.


Except as otherwise specifically provided in Section 2.4, no benefits shall be
provided or service credited under the Plan on a retroactive basis to any person
who has performed services for an Employer or Related Company as an independent
contractor or as a Leased Employee, even if such person subsequently becomes a
common law employee of an Employer or Related Company (or is deemed by a
government agency, court or other third party to have been a common law employee
of an Employer or Related Company).

3

        2.2      Inactive Participation. Once an eligible employee becomes a
Participant in the Plan, he will remain a Participant for all purposes under the
Plan, except the contribution provisions of Sections 4 and 5 and the withdrawal
and loan provisions of Section 10; as long as he continues to have an Account
balance under the Plan.

        2.3      Plan Not Contract of Employment. The Plan does not constitute a
contract of employment, and participation in the Plan will not give any employee
or Participant the right to be retained in the employ of any Employer nor any
light or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan.

        2.4      Leased Employees. If a person satisfies the requirements of
section 414(n) of the Code and applicable Treasury regulations for treatment as
a “Leased Employee”, such Leased Employee shall not be eligible to participate
in this Plan or in any other plan maintained by an Employer or a Related Company
which is qualified under section 401(a) of the Code, but, to the extent required
by section 414(n) of the Code and applicable Treasury regulations, such person
shall be treated as if the services performed by him in such capacity were
performed by him as an employee of a Related Company which has not adopted the
Plan; provided, however, that no such service shall be credited:

  (a) for any period during which fewer than 20% of the workforce of the
Employers and the Related Companies that is not highly compensated (as defined
in section 414(q) of the Code) consists of Leased Employees and the Leased
Employee is a participant in a money purchase pension plan maintained by the
leasing organization which (i) provides for a nonintegrated employer
contribution of at least 10 percent of compensation, (ii) provides for full and
immediate vesting, and (iii) covers all employees of the leasing organization
(beginning with the date they become employees), other than those employees
excluded under section 414(n)(5) of the Code; or


  (b) for any other period unless the Leased Employee provides satisfactory
evidence to the Employer or Related Company that he meets all of the conditions
of this subsection 2.4 and applicable law required for treatment as a Leased
Employee.


        2.5      Compliance with Veterans’ Laws. Notwithstanding any other
provision of this Plan to the contrary, for reemployments occurring on or after
December 12, 1994, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with section 414(u) of
the Code.

4

SECTION 3

Service

        3.1      Service. The term “Service” means, with respect to any employee
or Participant, the number of full months elapsed since the first date for which
he was paid, or entitled to payment, for the performance of duties for an
Employer or a Related Company, subject to the following:

  (a) If an employee’s or Participant’s employment with the Employer and the
Related Companies terminates and he incurs a One Year Break in Service (as
defined below), he shall not be credited with Service for the period between the
date his employment terminates and the date, if any, of his reemployment by an
Employer or a Related Company.


  (b) The service of each employee of an Employer who performed services for a
prior authorized Ethan Allen Dealer shall be taken into account with respect to
the employee for purposes of the Plan, up to a maximum of three months of
Service.


        3.2      One Year Break in Service. Except with respect to an individual
whose absence from employment constitutes a Maternity or Paternity Absence (as
defused below), the term “One Year Break in Service” means the
l2-consecutive-month period commencing on an employee’s Termination Date (as
defined in subsection 9.2) if he is not paid or entitled to payment for the
performance of duties for the Company or a Related Company during that period.
With respect to an individual whose absence from employment constitutes a
Maternity or Paternity Absence, the term “One Year Break in Service” means the
12-consecutive-month period commencing on the second anniversary of the date
such individual’s Maternity or Paternity Absence began if he is not paid or
entitled to payment for the performance of duties for the Company or a Related
Company during that period. The term “Maternity or Paternity Absence” means an
employee’s absence from work on account of the pregnancy of such individual, the
birth of a child of such individual, the placement of a child with such
individual in connection with the adoption of a child by such individual, or for
purposes of caring for the child by such individual immediately following such
birth or placement. The Committee may require the employee to furnish such
information as it considers necessary to establish that such individual’s
absence was a Maternity or Paternity Absence.

5

SECTION 4

Before-Tax, After-Tax and Rollover Contributions

        4.1      Before-Tax Contributions. Subject to the limitations set forth
in Section 8, a Participant may elect to have his Eligible Compensation (as
defined in subsection 4.6) reduced by one to 100 percent (20 percent for periods
prior to January 1, 2002), in whole percent increments, and a corresponding
amount contributed on his behalf by his Employer as a “Before-Tax Contribution”
to the Plan; provided, however, certain Participants that are so designated by
the Committee shall be deemed to have elected to make a Before-Tax Contribution,
beginning on the Participant’s Entry Date, in an amount equal to two percent of
the Participant’s Eligible Compensation until the Participant elects to change
such deemed election in accordance with subsection 4.4 of the Plan.
Notwithstanding the foregoing, a Participant granted a withdrawal on account of
Financial Hardship (as defined in subsection 10.2) may be ineligible to elect
Before-Tax Contributions for a period of time, as determined by the Committee
under reasonable rules and regulations, from one to four calendar quarters
beginning with the calendar quarter in which the Financial Hardship withdrawal
is made.

        4.2      After-Tax Contributions. Subject to the limitations set forth
in Section 8, for any Plan Year, a Participant may elect to make “After-Tax
Contributions” to the Plan through payroll deduction in an amount that is not
less than one percent and not more than 25 percent (in whole percent increments)
of his Eligible Compensation; provided, however, that a Participant’s combined
Before-Tax and After-Tax Contributions may not exceed 25 percent of his Eligible
Compensation for the year.

        4.3      Payment of Before-Tax and After-Tax Contributions. Before-Tax
and After-Tax contributions shall be paid to the Trustee by an Employer on the
earliest date on which such contributions can reasonably be segregated from the
Employer’s general assets, but, on and after February 3, 1997, no later than the
15th business day of the month following the month such amounts would otherwise
have been payable to the Participant or such other date permitted by law.

        4.4      Variation, Discontinuance and Resumption of Before-Tax or
After-Tax Contributions. Subject to such rules as the Committee may establish, a
Participant may elect to change his Before-Tax or After-Tax Contribution rate
(but not retroactively) or to resume such contributions within the limits
specified in subsections 4.1 and 4.2 as of the first day of any month. A
Participant may elect to discontinue either or both such contributions as of the
first day of any month by giving the Committee written notice. Such cessation
shall become effective with the pay period coincident with or next following the
date specified in such notice.

        4.5      Rollover Contributions. A Participant or employee who meets the
requirements of subsection 2.1 of the Plan, other than paragraph (a) thereof,
may, in accordance with procedures approved by the Committee, make a Rollover
Contribution (as defined below) to the trustee of the Plan. The term “Rollover
Contribution” means:

  (a) a cash contribution to the Plan by the Participant of amounts distributed
from a qualified plan described in section 401(a) of the Code (or distributed
from an


6

  individual retirement account and constituting a “rollover contribution” as
described in section 408(d)(3) of the Code) and made within 60 days of receipt
if such amount; or


  (b) a cash payment made to the Plan by another qualified plan described in
section 401(a) of the Code as a direct rollover (as contemplated by section
401(a)(31) of the Code) on behalf of and at the direction of the Participant,


provided such distributed or directly rolled over amounts are permitted to be
rolled over to a qualified plan under the applicable provisions of the Code as
then in effect. In addition, a plan qualified under section 401(a) of the Code
and holding amounts for the benefit of a Participant or an employee may, with
such individual’s consent and the consent of the Committee, transfer such
amounts to the Plan, but only if such amounts are not subject to the provisions
of section 401(a)(11) or 411(d)(6) of the Code. If an employer who is not
otherwise a Participant makes a rollover contribution to the Plan or has amounts
transferred to the Plan on his behalf, he shall be treated as a Participant only
with respect to the amounts so contributed or transferred until he has met the
requirements for Plan participation set forth in subsection 2.1.

        4.6      Eligible Compensation. For purposes of the Plan, a
Participant’s “Eligible Compensation” shall mean his basic salary plus overtime
and bonuses for the portion of the Plan Year during which he is eligible to
participate in the Plan, determined prior to any election to reduce his Eligible
Compensation as described in subsection 4.1 or under a plan defined in section
125 of the Code, provided that a Participant’s Eligible Compensation shall not
exceed the maximum level permitted for a Plan Year under section 401(a)(17) of
the Code, taking into account for purposes of such limitation any proration
required under applicable Treasury regulations on account of a short Plan Year.

7

SECTION 5

Employer Contributions

        5.1      Company Profit Sharing Contributions. Subject to the conditions
and limitations of Section 8, the Company shall make a “Company Profit Sharing
Contribution” for a Plan Year in the amount, if any, determined by the Company
in its sole discretion. Any such contribution shall be allocated to Participants
Accounts (as defined in subsection 7.1) in accordance with the provisions of
subsection 7.3. Each other Employer shall make a Company Profit Sharing
Contribution for the same Plan Year on behalf of each Participant entitled to an
allocation in accordance with subsection 7.3 in an amount that equals the same
percentage of Eligible Compensation as the contribution made by the Company.

        5.2      Company Match Contributions. Subject to the conditions and
limitations of Section 8, each Employer shall make a “Company Match
Contribution” for a Plan Year in the amount, if any, determined by the Company
in its sole discretion, on behalf of each Participant employed by such Employer
who makes Before-Tax Contributions in such year; provided, however, in no event
shall the Company Match Contribution exceed 100 percent of such Participant’s
Before-Tax Contributions (or such other percentage as determined by the Company)
up to a maximum Company Match Contribution of $1,000 per Participant (or such
other amount as determined by the Company) per Plan Year.

        5.3      Limitations on Amount of Employer Contributions. In no event
shall the sum of the Company Profit Sharing Contribution and the Company Match
Contribution made by an Employer for any Plan Year exceed the limitations
imposed by section 404 of the Code on the maximum amount deductible on account
thereof by that Employer for that year.

        5.4      Payment of Employer Contributions. Each Employer’s Company
Profit Sharing and Company Match Contributions under the Plan for any Plan Year
shall be paid to the Trustee, without interest, no later than the time
prescribed by law for filing the Employer’s federal income tax return, including
any extensions thereof.

8

SECTION 6

Investment Elections

        6.1      Investment of Contributions. Each Participant may elect to have
the Before-Tax, After-Tax, Rollover, Company Match and Company Profit Sharing
Contributions made on that Member’s behalf (other than Company Profit Sharing
Contributions made or invested in Restricted Company Stock (as defined in
subsection 6.5)) invested, in whole percent increments, in any one or more of
the investment funds which are from time to time selected by the Committee and
made available to Participants for investment of their Accounts, including a
“Company Stock Fund” which shall be invested solely in the common stock of the
Company’s parent, Ethan Allen Interiors, Inc. (“Company Stock”) and a “Loan
Fund” which shall consist only of promissory notes evidencing loans made to
Participants in accordance with the provisions of subsection 10.3, provided,
however, the Before-Tax Contribution of Participants who are deemed to have
elected Before-Tax Contributions under subsection 4.1 of the Plan will be
invested in a fund designated by the Committee until the Participant elects
otherwise in accordance with subsection 6.3 of the Plan.

        6.2      Investment Transfers. Each Participant may elect as of any
Accounting Date, according to rules established by the Committee, to have the
assets in a particular investment fund transferred, in whole percent increments,
to any one or more other investment fund or funds in a manner such that the
Participant determines the ultimate percentage of assets to be held by each
investment fund.

        6.3      Investment Elections. Each Participant may make the elections
described in subsection 6.1 or 6.2 by filing an election form with the Committee
upon becoming a Participant. Such elections may be changed to be effective each
Accounting Date according to rules established by the Committee; provided, that
a Participant’s investment elections shall apply with respect to both investment
of future contributions and the Participant’s current Accounts. During any
period in which no election has been made, contributions credited to a
Participant shall be invested in the investment funds as determined by the
Committee.

        6.4      Transfer of Assets. The Committee shall direct the Trustee to
transfer monies or other property from the appropriate investment fund to the
other investment fund as may be necessary to carry out the aggregate transfer
transactions after the Committee has caused the necessary entries to be made in
the Participants’ Accounts in the investment funds and has reconciled offsetting
transfer elections, in accordance with uniform rules therefor established by the
Committee.

        6.5      Restricted Company Stock. A portion of Participants’ Company
Profit Sharing Contributions Accounts shall be invested by the Trustee in
Company Stock (“Restricted Company Stock”). Participants shall not be entitled
to make investment elections with respect to the Restricted Company Stock in
their Accounts.

9

SECTION 7

Plan Accounting

        7.1      Participants' Accounts. The Committee shall maintain (or cause
to be maintained) the following "Accounts" in the name of each Participant:

  (a) a “Before-Tax Contributions Account”, which shall reflect Before-Tax
Contributions, if any, made on his behalf and the income, losses, appreciation
and depreciation attributable thereto;


  (b) an “After-Tax Contributions Account”, which shall reflect After-Tax
Contributions, if any, made on his behalf and the income, losses, appreciation
and depreciation attributable thereto;


  (c) a “Company Match Contributions Account”, which shall reflect Company Match
Contributions, if any, made on his behalf and the income, losses, appreciation
and depreciation attributable thereto;


  (d) a “Company Profit Sharing Contributions Account”, which shall reflect
Company Profit Sharing Contributions, if any, allocated to him in accordance
with subsection 7.3, and the income, losses, appreciation and depreciation
attributable thereto;


  (e) a “Rollover Contributions Account”, which shall reflect Rollover
Contributions, if any, made by him and the income, losses, appreciation and
depreciation attributable thereto;


The Accounts provided for in this subsection shall be for accounting purposes
only, and there shall be no segregation of assets within the investment funds
among the separate Accounts. Reference to the “balance” in a Participant’s
Accounts means the aggregate of the balances in the subaccounts maintained in
the investment funds attributable to the Accounts.

        7.2      Adjustment of Accounts. As of each Accounting Date occurring
prior to or coincident with his Distribution Date (as described in subsection
11.1), a Participant’s Accounts shall be adjusted in the following manner and
order:

  (a) first, there shall be charged to the proper subaccount for each Account of
each Participant under each of the investment funds all payments, withdrawals,
distributions and loans made since the last preceding Accounting Date that have
not been charged previously;


  (b) next, the balances of the subaccounts of all such Participants under each
of the investment funds, other than the Loan Fund, shall be adjusted upward or
downward, pro rata, according to the balances so that the total of the balances
equals the then Fair Market Value (as defined below) of such investment fund:


10

  (c) next, there shall be allocated and credited to each Participant’s Loan
Fund subaccounts any loan made to such Participant and any interest which has
accrued thereon since the last preceding Accounting Date in accordance with
paragraph 10.3(b);


  (d) next, there shall be charged to each Participant’s Loan Fund subaccounts
and credited to the Participant’s subaccounts under the other investment funds
in accordance with paragraph 10.3(e) any payments of principal and interest
received by the Trustee since the last preceding Accounting Date;


  (e) finally, there shall be allocated and credited to each Participant’s
appropriate Account the contributions, if any, that are to be allocated and
credited as of that date in accordance with the provisions of subsection 7.3.


The “Fair Market Value” of an investment fund (other than the Loan Fund) as at
any date means the then net worth of that investment fund, as determined by the
Trustee and, to the extent held under that fund, exclusive of:

  (A) Company Profit Sharing and Company Match Contributions, if any, received
by the Trustee for the period elapsed since the close of the last preceding Plan
Year;


  (B) Before-Tax, After-Tax and Rollover Contributions, if any, received by the
Trustee for the period elapsed since the last preceding Accounting Date; and


  (C) any payments of interest and repayments of principal with respect to any
loans under subsection 10.3 received by the Trustee since the last preceding
Accounting Date.


        7.3      Allocation and Crediting of Contributions. Subject to the
provisions of Section 8, contributions shall be allocated among and credited to
the Accounts of Participants as follows:

  (a) Before-Tax, After-Tax and Rollover Contributions made by or on behalf of a
Participant for any calendar quarter shall be credited to that Participant’s
appropriate Accounts as soon as administratively possible following the day such
contributions are received by the Trustee; and


  (b) As of the last day of each Plan Year, the Company Profit Sharing
Contributions of an Employer for that Plan Year shall be allocated among and
credited to the appropriate Accounts of Participants who were employed by the
Employer on the last working day of that year (including Participants who were
on an authorized leave of absence or layoff on that day), pro rata, according to
the Eligible Compensation paid to them by the Employer during that Plan Year;
and


  (c) As of the last day of each Plan Year, the Company Match Contributions of
an Employer for that Plan Year shall be allocated among and credited to the
appropriate Accounts of Participants who were employed by the Employer on the


11

  last working day of that year (including Participants who were on an
authorized leave of absence or layoff on that day) and Participants who
terminated employment with all the Employers and Related Companies during that
year before the last working day because of death or Disability (as defined
below). Notwithstanding the foregoing, Participants who terminated employment by
reason of the Company’s closing the location at which the Participants worked
shall be credited with Company Match Contributions of their Employer for the
Plan Year in which their termination of employment occurred as of the date of
such termination of employment.


“Disability” means a Participant’s inability to work because of disease or
accidental bodily injury, as determined in a uniform and nondiscriminatory
manner by the Committee after requiring any medical examinations by a physician
or reviewing any medical evidence which the Committee considers necessary, and
results in the termination of the Participant’s employment. For purposes of this
Section 7, Company Profit Sharing and Company Match Contributions for any Plan
Year shall be considered to have been made on the last day of that year,
regardless of when paid to the Trustee.

        7.4      Statement of Accounts. As soon as practicable after the last
day of each calendar quarter the Committee shall provide each Participant with a
statement of the balance in his Accounts as of that day.

12

SECTION 8

Limitations on Compensation, Contributions and Allocations

        8.1      Reduction of Contribution Rates. To conform the operation of
the Plan to sections 401(a)(4), 401(k)(3), 401(m)(2), 402(g) and 415(c) of the
Code, the Committee may unilaterally modify or revoke any Before-Tax or
After-Tax Contribution election made by a Participant pursuant to subsections
4.1 or 4.2 or may reduce (to zero, if necessary) the level of Company Match
Contributions to be made pursuant to subsection 5.2 on behalf of highly
compensated Participants.

        8.2      Compensation for Limitation/Testing Purposes. The term
"Compensation" for purposes of this Section 8 shall mean:

  (a) the Participant’s wages, salaries, commissions, bonuses and other amounts
received during the Plan Year from any Employer or Related Company or Section
415 Affiliate (defined below) for personal services actually rendered, including
taxable fringe benefits, nonqualified stock options taxable in the year of
grant, amounts taxable under a section 83(b) election and nondeductible moving
expenses, but excluding distributions from any deferred compensation plan
(qualified or nonqualified), amounts realized from the exercise of (or
disposition of stock acquired under) any nonqualified stock option or other
benefits given special tax treatment; plus


  (b) any elective contributions made on the Participant’s behalf for the Plan
Year to a plan sponsored by an Employer or a Related Company that are excludable
from gross income in accordance with sections 125 or 402 of the Code, plus


  (c) for Plan Years beginning on and after January 1, 2001, any elective
amounts that are not includible in the gross income of the Participant by reason
of section 132(f)(4) of the Code,


up to a maximum limit of $l50,000 or such other amount as may be permitted for
any Plan Year under section 401(a)(17) of the Code, taking into account for
purposes of such limitation any proration of such amount required under
applicable Treasury regulations on account of a short Plan Year. The term
“Section 415 Affiliate” means any entity that would be a Related Company if the
ownership test of sections 414(b) and (c) of the Code were “more than 50%”
rather than “at least 80%".

        8.3      Limitations on Annual Addition. Notwithstanding any other
provisions of the Plan to the contrary, a Participant’s Annual Addition (as
defined below) for any Plan Year shall not exceed an amount equal to the lesser
of:

  (a) $30,000 (indexed for cost-of-living adjustments under section 415(d) of
the Code); or


  (b) 25 percent of the Participant Compensation’s for that Plan Year
(determined without regard to (i) the limitation under Section 401(a)(l7) of the
Code and (ii)


13

  for Plan Years beginning prior to January 1, 1998, paragraph (b) of subsection
8.2), calculated as if each Section 415 Affiliate were a Related Company,


reduced by any Annual Additions for the Participant for the Plan Year under any
other defined contribution plan of an Employer or a Related Company or Section
415 Affiliate, provided that, if any other such plan has a similar provision,
the reduction shall be pro rata. The term “Annual Addition” means, with respect
to any Participant for any Plan Year the sum of all contributions allocated to
the Participant’s Accounts under the Plan for such year, excluding rollover
contributions and Before-Tax Contributions that are distributed as excess
deferrals. The term Annual Addition shall also include employer contributions
allocated for a Plan Year to any individual medical account (as defined in
section 415(1) of the Code) of a Participant under a defined benefit plan and
any amount allocated for a Plan Year to the separate account of a Participant
for payment of post-retirement medical benefits under a funded welfare benefit
plan (as described in section 419(A)(d)(2) of the Code) which is maintained by a
Related Company or a Section 415 Affiliate.

        8.4      Excess Annual Addition. If, as a result of a reasonable error
in estimating a Participant’s Compensation, a reasonable error in determining
the amount of elective deferrals (as defined in section 402(g)(3) of the Code)
or as a result of such other circumstances as the Commissioner of Internal
Revenue may determine, a Participant’s Annual Additions for a Plan Year would
exceed the limitations set forth in subsection 8.3:

  (a) The amount of the Participant’s After-Tax Contributions which may not be
credited to the Participant’s accounts because of the foregoing provisions of
this Section 8, together with earnings thereon, will be returned to the
Participant as soon as practicable. Contributions which are to be returned
pursuant to this paragraph (a) shall be returned in the following order: (i)
After-Tax Contributions for which no Company Match Contributions were made, and
(ii) After-Tax Contributions for which Company Match Contributions were made and
any Company Match Contributions related thereto.


  (b) The amount of Before-Tax Contributions made on behalf of a Participant
which may not be credited to the Participant’s Accounts because of the foregoing
provisions of this Section 8, together with earnings thereon, will be returned
to the Participant as soon as practicable. Contributions which are to be
returned pursuant to this paragraph (b) shall be returned in the following
order: (i) Before-Tax Contributions for which no Company Match Contributions
were made, and (ii) Before-Tax Contributions for which Company Match
Contributions were made and any Company Match Contributions related thereto.


  (c) The amount of any Company Match Contributions and Company Profit Sharing
Contributions that may not be credited to Participants’ Accounts for any Plan
Year because of the foregoing provisions of this Section 8 will be treated in
accordance with Treas. Reg. § 1.415-6(b)(6)(ii).


Amounts returned to a participant or credited to a suspense account in
accordance with this subsection 8.4 shall not be considered an Annual Addition
for purposes of the Plan.

14

        8.5      Before-Tax Contributions Dollar Limitation. In no event shall
the Before-Tax Contributions for a Participant under the Plan (together with
elective deferrals under any other cash-or-deferred arrangement maintained by an
Employer or a Related Company) for any taxable year exceed the dollar amount
permitted under section 402(g) of the Code. If during any taxable year a
Participant is also a participant in another cash or deferred arrangement not
sponsored by an Employer or a Related Company and if his elective deferrals
under such other arrangement together with his Before-Tax Contributions exceed
the maximum amount permitted for the Participant for that year under section
402(g) of the Code, the Participant, not later than March 1 following the close
of such taxable year, may request the Committee to direct the Trustee to
distribute all or a portion of such excess deferrals to him, with the income
allocable thereto, determined in accordance with applicable regulations. Any
such request shall be in writing and shall include adequate proof of the
existence of such excess, as determined by the Committee in its sole discretion,
taking into account any Before-Tax Contributions previously distributed to the
Participant pursuant to the foregoing provisions of this Section to conform to
the limitations of section 401(k) of the Code. If the Committee is so notified,
such excess amount shall be distributed to the Participant no later than April
15 following the close of the Participant’s taxable year. If the applicable
limitation for a Plan Year happens to be exceeded with respect to this Plan
alone, or this Plan and another plan or plans of the Employers and Related
Companies, the Committee shall direct such excess Before-Tax Contributions (with
allocable gains or losses) to be distributed to the Participant as soon as
practicable after the Committee is notified of the excess deferrals by the
Company, an Employer or the Participant, or otherwise discovers the error (but
not later than the April 15 following the close of the Participant’s taxable
year). The dollar amount of any distribution due pursuant to this subsection 8.5
shall reduced by the dollar amount of any Before-Tax Contributions which are
previously distributed to the same Participant pursuant to subsection 8.6;
provided, however, that for purposes of subsections 8.3 and 8.7, the correction
under this subsection 8.5 shall be deemed to have occurred before the correction
under subsection 8.6. Notwithstanding any other provision of the Plan, if any
Before-Tax Contributions are returned to a Participant pursuant to this
subsection 8.5, the amount of any Company Match Contributions attributable to
such returned contributions (and any earnings thereon) shall also be returned to
the Participant.

        8.6      401(k) Tests. In the event Before-Tax Contributions and, to the
extent deemed necessary, Company Match Contributions for any Plan Year do not
initially satisfy one of the tests referred to in section 401(k)(3) of the Code,
the Committee shall direct the Trustee to distribute to the group of eligible
highly compensated employees (as defined below) to whose Accounts excess
Before-Tax Contributions were allocated for such year the amount of each such
Participant’s excess Before-Tax Contributions, determined by reducing the amount
of Before-Tax Contributions made on behalf of the highly compensated employees
in order of the dollar amount of such contributions, with any gains or losses
allocable thereto for the Plan Year, no later than the last day of the following
Plan Year. The gain or loss allocable to such excess contributions shall be
determined in accordance with any reasonable method adopted by the Committee for
that Plan Year that complies with applicable regulations. The amounts to be
distributed to any Participant to comply with the limitations of section 401(k)
shall be reduced by the amount of any Before-Tax Contributions previously
distributed to him for such Plan Year to comply with the limitations of section
402(g) of the Code. Notwithstanding any other provision of the Plan, if any
Before-Tax Contributions are returned to Participant pursuant to this subsection
8.6, the amount of any Company Match Contributions attributable to such returned

15

contributions (and any earnings thereon) shall also be returned to the
Participant. Consistent with and subject to the provisions of section 414(q) of
the Code, the term “highly compensated employee” for any Plan Year shall include
any active employee of an Employer or a Related Company who:

  (a) at any time during that Plan Year or the preceding Plan Year was a 5
percent owner of an Employer or a Related Company; or


  (b) received Compensation for the preceding Plan Year in excess of $80,000
(indexed for cost-of-living adjustments under section 415(d)of the Code) and was
in the top-paid group of employees for such year.


An employee is considered to be in the “top-paid group” of employees for any
year if such employee is in the group consisting of the top 20 percent of the
active employees of all of the Employers and Related Companies when ranked on
the basis of Compensation paid during such year. A former employee (that is, any
employee who separated from service or was deemed to have separated prior to the
year in question and who performs no services for the Employer and Related
Companies during the year) shall be “highly compensated” if he was a highly
compensated active employee for either the separation year or any Plan Year
ending on or after his 55th birthday.

        8.7      Limitation on Company Match and After-Tax Contributions. In the
event Company Match Contributions not considered in the testing under section
401(k)(3)of the Code (described in subsection 8.6) and After-Tax Contributions
for any Plan Year do not initially satisfy one of the tests referred to in
section 401(m)(2) of the Code, the Committee shall direct the Trustee to
distribute to the group of highly compensated employees to whose Accounts excess
Company Match Contributions and After-Tax Contributions were allocated for such
year the amount of such excess aggregate contributions, determined by reducing
the amount of such contributions made on behalf of highly compensated
participants in order of the dollar amount of such contributions, and any gains
or losses attributable thereto, no later than the last day of the following Plan
Year. The gain or loss allocable to such excess aggregate contributions shall be
determined in accordance with any reasonable method adopted by the Committee for
that Plan Year that complies with applicable regulations.

        8.8      Treatment of Contributions Which Exceed the Alternative
Limitation. If the amount of Before-Tax Contributions and Company Match
Contributions considered for that purpose exceeds the alternative limitation of
section 401(k) of the Code and the amount of Company Match Contributions not
considered in the testing under section 401(k)(3)of the Code and After-Tax
Contributions for any Plan year exceeds the alternative limitations 40l(m) of
the Code, the amount of such excess aggregate contributions and any income
allocable to such contributions, shall be returned to affected Participants no
later than the last day of the following Plan Year.

16

SECTION 9

Vesting and Termination Dates

        9.1      Determination of Vested Interest. A Participant who is employed
by an Employer on or after July 1, 1996 shall at all times he fully vested and
have a nonforfeitable interest in all of his Accounts.

        9.2      Termination Date. A Participant’s “Termination Date” shall be
the date on which his employment with the Employers and the Related Companies
terminates for any reason. Notwithstanding the foregoing, a Participant may not
commence distribution of his Before-Tax Contributions Account even though his
employment with the Employers and Related Companies has terminated unless or
until he also has a “separation from service” within the meaning of section
401(k)(2)(B) of the Code or the distribution is otherwise permitted under
section 401(k) of the Code. Notwithstanding the foregoing, in the case of an
employee or Participant who ceases to perform duties for the Employers and
Related Companies on account of layoff, leave of absence or Disability (as
defined below), his Termination Date with respect to his vested Company Profit
Sharing Contributions Account, the amount of which shall be determined as of
June 30, 1994 (but not greater than the amount of such account as of such
Termination Date), shall be the earlier of the date on which the employee’s or
Participant’s employment with the Employers and Related Companies terminates or
the first anniversary of the date on which the employee or Participant ceases to
perform services for the Employers and Related Companies. For purposes of this
subsection 9.2, a Participant shall be considered to have a “Disability” if he
is unable to perform the job for which he was hired by his Employer or Related
Company.

17

SECTION 10

Loans and Withdrawals of Contributions While Employed

        10.1      Withdrawals During Employment. Subject to such rules as the
Committee may adopt with respect to the number, timing and amount of
withdrawals, a Participant whose Termination Date has not yet occurred may elect
to withdraw all or part of his interest in the investment funds (other than the
Loan Fund), as provided and in the order set forth below:

  (a) up to 100% of the Participant’s After-Tax Contributions Account;


  (b) up to l00% of the Participant’s Rollover Contributions Account;


  (c) up to 100% of the Participant’s Company Match Contributions Account but
only if the withdrawal is after the Participant’s attainment of age 59-l/2 or is
because of a Financial Hardship (as defined in subsection 10.2);


  (d) up to 100% of the Participant’s Before-Tax Contributions Account but only
if the withdrawal is after the Participant’s attainment of age 59-l/2, or up to
100% of the Participant’s Before-Tax Contributions and earnings credited thereon
before January 1, 1989 but only if the withdrawal is because of a Financial
Hardship; and


  (e) up to 100% of the Participant’s Company Profit Sharing Contributions
Account but only if the withdrawal is after the Participant’s attainment of age
59-l/2 or is because of a Financial Hardship.


Each withdrawal shall be made in cash as soon as administratively possible after
the relevant Accounting Date.

        10.2      Financial Hardship. A withdrawal will not be considered to be
made on account of "Financial Hardship" unless the following requirements are
met:

  (a) The withdrawal is requested because of an immediate and heavy financial
need of the Participant, and will be so deemed if the Participant represents
that the withdrawal is made on account of:


  (i) expenses for medical care described in section 213(d) of the Code incurred
by the Participant. the Participant’s spouse or any dependent of the Participant
(as defined in section 152 of the Code) or necessary for such persons to obtain
such medical care;


  (ii) the purchase (excluding mortgage payments) of a principal residence of
the Participant;


  (iii) payment of tuition and related educational fees for the next 12 months
of post-secondary education for the Participant or the Participant’s spouse,
children or dependents:


18

  (iv) the need to prevent the eviction of the Participant from the
Participant’s principal residence or foreclosure on the mortgage of the
Participant’s principal residence;


  (v) such other reasons of general applicability as may be allowable under
regulations, rulings or notices issued to the Internal Revenue Service; and


  (vi) any other event with respect, to a Participant if the Participant
demonstrates to the Committee that such event constitutes an immediate, heavy
and unforeseeable financial need of the Participant.


  (b) The withdrawal must also be necessary to satisfy the heavy and financial
need of the Participant. It will be considered necessary if the Committee
determines that the amount of the withdrawal does not exceed the amount required
to relieve the financial need (taking into account any applicable income or
penalty taxes resulting from the withdrawal) and if the need cannot be satisfied
from other resources that are reasonably available to the Participant. In making
this determination, the Committee may reasonably rely on the Participant’s
written representation that the need cannot be relieved:


  (i) through reimbursement or compensation by insurance or otherwise;


  (ii) by reasonable liquidation of the Participant’s assets, to the extent such
liquidation would not itself cause an immediate and heavy financial need;


  (iii) by cessation of employee contributions to this Plan (or any other plan
of the Employer permitting deferral of compensation);


  (iv) by borrowing from commercial sources at reasonable commercial rates;


  (v) by a loan pursuant to subsection 10.3


  (c) The withdrawal must be made pursuant to a written request to the
Committee, which request shall include any representation required by this
subsection and adequate proof thereof, as determined by the Committee in its
sole discretion.


        10.3      Loans. Each Participant who is an employee or who otherwise is
required to be given the opportunity to borrow under applicable regulations may
request a loan from that Participant’s Account, and the Committee in its sole
discretion may direct the Trustee to make a cash loan to such Participant. The
terms of such loan shall be determined in the sole discretion of that Committee,
subject to the following conditions:

  (a) The term of such loan shall not exceed the earlier of:


  (i) five years, or


19

  (ii) except in the case of a Participant who is a “party in interest” with
respect to the Plan (as defined in section 3(14)of ERISA), such Participant’s
Termination Date.


  Such five-year limit shall not apply to any portion of such loan used to
acquire any dwelling unit which within a reasonable period of time is to be used
as the principal residence of such Participant. To the extent that such loan is
unpaid at the time a distribution of such Participant’s Account becomes payable,
such unpaid amount shall he deducted from the amount otherwise payable from that
Participant’s Account.


    (b)       Such loan shall bear a reasonable rate of interest.


    (c)       Only one loan may be outstanding at a time, and the amount of such
loan shall not exceed the lesser of:


(i)            $50,000, reduced by the excess, if any, of:


  (A) the highest outstanding balance of all loans to the Participant from the
Plan during the one-year period ending on the day immediately before the date on
which the loan is made, over


  (B) the outstanding balance of loans from the Plan to the Participant on the
date on which such loan is made; or


  (ii) one-half of the Participant’s Accounts at the time of such loan.


  (d) Such loan shall be evidenced by a promissory note which shall constitute a
legally binding agreement and shall specify the amount and date of the loan and
the repayment schedule. Any loans shall be charged against the Participant’s
Account and subaccounts in the order prescribed by the Committee.


  (e) Payments of principal and interest shall be made by approximately equal
payments no less frequently than quarterly on a basis that would permit such
loan to be amortized over its term. A prepayment of the entire outstanding
principal and interest may be made without penalty. The Committee may require
that such loan payments be made by payroll deductions. During any period when
payroll deduction is not possible or is not permitted under applicable law,
repayment may be made by certified check or money order. Notwithstanding the
foregoing, a Participant’s repayment obligation may be suspended for any period
he is laid off or on an approved leave of absence, up to a maximum of twelve
months.


  (f) If such Participant defaults in the making of any payments on such loan
when due and such default continues, or in the event of such Participant’s
bankruptcy, impending bankruptcy, insolvency or impending insolvency, such loan
shall be deemed to be in default, and the entire balance with accrued interest
shall become due and payable. The Trustee may pursue collection of the debt by
any means generally available to a creditor where promissory note is in default,
or, if the


20

  entire amount due is not paid by such Participant following the default, the
Trustee may apply the balance in that Participant’s Account in satisfaction of
the unpaid principal and accrued interest, but only to the extent the vested
portion of such Participant’s Account is then distributable. The provisions of
this subsection shall be applied in accordance with applicable state and federal
law.


  (g) appropriate disclosure shall be made pursuant to the Truth in Lending Act
to the extent applicable.


  (h) Amounts of principal and interest received on a loan shall be credited to
such Participant’s Account and the outstanding loan balance shall be considered
an investment of the assets of such account. Payment of principal and interest
shall be credited to the subaccount in the Participant’s Account from which the
loan originated unless the Committee adopts a rule to the contrary.


  (i) A loan application fee and annual loan administrative fees shall be
established by the Committee.


  (j) The minimum amount of any loan shall be $1,000.


  (k) The Committee shall establish uniform procedures for applying for a loan,
evaluating loan applications and setting reasonable rates of interest, which
shall be communicated to Participants in writing.


  (l) If distribution is to be made to a Beneficiary in accordance with
subsection 11.2, any outstanding promissory note of the Participant shall be
canceled and the unpaid balance of the loan, together with any accrued interest
thereon, shall be treated as a distribution to or on behalf of the Participant
immediately prior to commencement of distribution to the Beneficiary.


21

SECTION 11

Distributions

        11.1      Distributions to Participants After Termination of Employment.
If a Termination Date occurs with respect to a Participant (for a reason other
than his death), the vested portions of his Account shall be distributed in
accordance with the following provisions of this subsection, subject to the
rules of subsection 11.3:

  (a) If the value of the vested portion of the Participant’s Account does not
exceed $5,000, determined as of the Accounting Date coincident with or next
preceding his Termination Date, such vested portion (other than any loan balance
distributable in accordance with subsection 10.3) shall be distributed to the
Participant as soon as practicable after his Termination Date, in a lump sum
payment.


  (b) If the value of the vested portion of the Participant’s Accounts exceeds
$5,000, determined as of the Accounting Date coincident with or next preceding
his Termination Date, such vested portion (other than any outstanding loan
balance distributable in accordance with subsection 10.3) shall be distributed
(or shall begin to be distributed) to the Participant on (or as soon as
practicable after) the Distribution Date (as defined in paragraph (c) next
below) he elects by one of the following methods chosen by the Participant:


  (i) by payment in a lump sum, or


  (ii) by payment in a series of substantially equal annual or more frequent
installments for a period not exceeding 15 years;


  provided, however, a Participant may elect a partial distribution of his
Accounts at his Termination Date and defer the balance until a later
Distribution Date.


  (c) The term “Distribution Date” shall mean the Accounting Date as of which a
payment in any form is made pursuant to this Section 10, which date shall be no
later than the Accounting Date next following the date of the Participant’s
death.


  (d) Distribution may be made before 30 days after the date on which the notice
required under Treas. Reg. § 1.41l(a)-1l(c) is given if the Committee clearly
informs the Participant of his right to consider whether to elect the
distribution for a period of at least 30 days after receiving the notice and the
Participant, after receiving the notice, affirmatively elects the distribution.


  (e) If a Participant terminates employment but is reemployed by an Employer or
a Related Company before a distribution has been made to the Participant under
this subsection, the distribution of the Participant’s Account shall not be made
and the Participant’s Account shall continue to be held in the Trust Fund until
the Participant again has a Termination Date.


22

        11.2      Distributions to Beneficiaries. Subject to subsection 11.4, if
a Participant dies before the vested portion of his Account has been
distributed, such balance (less any outstanding loan balance distributable in
accordance with subsection 10.3) shall be distributed as soon as practicable
after the Accounting Date coincident with or next following the Participant’s
death, to his Beneficiary (as defined in subsection 11.4) in a lump sum payment.

        11.3      Limits on Commencement and Duration Distributions. The
following distribution rules shall be applied in accordance with sections
401(a)(9) and 401(a)(14) of the Code and applicable regulations thereunder,
including the minimum distribution incidental benefit requirement of Treas. Reg.
§1.401(a)(9)-2, and shall supersede any other provision of the Plan to the
contrary:

  (a) Unless a Participant elects otherwise, in no event shall distribution
commence later than 60 days after the close of the Plan Year in which the latest
of the following events occurs: the Participant’s attainment of age 65; the 10th
anniversary of the date on which the Participant began participating in the
Plan; or the Participant’s Termination Date.


  (b) The Participant’s vested Account shall be distributed in a lump sum
payment no later than his “Required Beginning Date”, that is, April 1 of the
calendar year following the later of (i) the calendar year in which the
Participant’s Termination Date occurs, or (ii) the calendar year in which he
attains age 70-1/2; provided, however, that clause (i) shall not apply to any
Participant who is a 5 percent owner of an Employer or a Related Company (as
defined in section 416 of the Code).


  (c) If a Participant dies before distribution of his vested interest in the
Plan has been made, distribution of such vested interest to his Beneficiary
shall be made by December 31 of the calendar year in which the fifth anniversary
of the Participant’s death occurs.


  (d) Notwithstanding any other provision herein to the contrary, with respect
to distributions under the Plan made on or after June 1, 2001 for calendar years
beginning on or after January 1, 2001, the Plan will apply the minimum
distribution requirements of section 401(a)(0 of the Code in accordance with the
regulations under section 401(a)(9) that were proposed on January 17, 2001. This
provision shall continue in effect until the last calendar year beginning before
the effective date of the final regulations under section 401(a)(9) or such
other date as may be published by the Internal Revenue Service.


        11.4      Beneficiary Designations. The term “Beneficiary” shall mean
the Participant’s surviving spouse. However, if the Participant is not married,
or if the Participant is married and (i) his spouse consents to the designation
of a person other than the spouse, (ii) he is legally separated or he has been
abandoned within the meaning (of local law) and he has a court order to such
effect, or (iii) it is established to the satisfaction of the Committee that the
spouse cannot be located, the term “Beneficiary” shall mean such person or
persons as the Participant designates to receive the vested portion of his
Account upon his death. Such designation may be made,

23

revoked or changed (without the consent of any previously-designated Beneficiary
except his spouse) only by an instrument signed by the Participant and received
by the Committee prior to his death. A spouse’s consent to the designation of a
Beneficiary other than the spouse shall be in writing, shall acknowledge the
effect of such designation, shall be witnessed by a notary public and shall be
effective only with respect to such consenting spouse. In default of such
designation, or at any time when there is no surviving spouse and no existing
Beneficiary designated by the Participant, his Beneficiary shall be the legal
representative of his estate. For purposes of the Plan, “spouse” means the
person to whom the Participant is legally married at the relevant time.

        11.5      Facility of Payment. Notwithstanding the provisions of
subsections 1l.1 and 11.2, if, in the Committee’s opinion, a Participant or
Beneficiary is under a legal disability or is in any way incapacitated so as to
be unable to manage his financial affairs, the Committee may direct the Trustee
to make payment to a relative or friend of such person for his benefit until
claim is made by a conservator or other person legally charged with the care of
his person or his estate. Thereafter, any benefits under the Plan to which such
Participant or Beneficiary is entitled shall be paid to such conservator or
other person legally charged with the care of his person or his estate.

        11.6      Interests Not Transferable. The interests of Participants and
other persons entitled to benefits under the Plan are not subject to the claims
of their creditors and may not be voluntarily or involuntarily assigned,
alienated or encumbered, except (i) in the case of qualified domestic relations
orders that relate to the provision of child support, alimony or marital rights
of a spouse, child or other dependent and which meet such other requirements as
may be imposed by section 414(p) of the Code or regulations issued thereunder,
(ii) pursuant to a judgment or settlement order issued after August 5, 1997
(against a Participant convicted of a crime involving the misuse of Plan funds
or a civil judgment for breach of fiduciary duty) meeting the requirements of
section 401(a)(13)(C) of the Code, (ii) in the case of a tax lien obtained by
the Internal Revenue Service, or (iv) in the case of a voluntary revocable
assignment to an Employer provided that such assignments do not in the aggregate
exceed 10 percent of any benefit payment and further provided that such
assignments are not made for the purpose of defraying administrative costs of
the Plan. Notwithstanding any other provision of the Plan to the contrary, such
domestic relations order may permit distribution of the entire portion of the
vested Account balance of a Participant awarded to his alternate payee, in a
lump sum payment as soon as practicable after the Committee determines that such
order is qualified, without regard to whether the Participant would himself be
entitled under the terms of the Plan to withdraw or receive a distribution of
such vested amount at that time.

        11.7      Form of Payment. All distributions under this Section shall be
made in cash unless the Participant elects to have the portion of his Accounts
invested in the Company Stock Fund distributed in whole shares of Company Stock.

        11.8      Absence of Guaranty. None of the Committee, the Trustee, or
the Employers in any way guarantee the Trust Fund from loss or depreciation. The
Employers do not guarantee any payment to any person. The liability of the
Trustee to make any payment is limited to the available assets of the Trust
Fund.

24

        11.9      Missing Participants or Beneficiaries. Each Participant and
each designated Beneficiary must file with the Committee from time to time in
writing his post office address and each change of post office address. Any
communication, statement or notice addressed to a Participant or designated
Beneficiary at his last post office address filed with the Committee, or, in the
case of a Participant, if no address is filed with the Committee, then at his
last post office address as shown on the Employers records, will be binding on
the Participant and his designated Beneficiary for all purposes of the Plan.
None of the Committee, the Employers nor the Trustee will be required to search
for or locate a Participant or designated Beneficiary.

        11.10      Optional Direct Transfer of Eligible Rollover Distributions.
If the distributee of any eligible rollover distribution (as defined in section
402 of the Code or related regulations or notices) under the Plan (a) elects to
have such distribution paid directly to an eligible retirement plan (as defined
in section 401(a)(3l)(D) of the Code), and (b) specifies the eligible retirement
plan to which such distribution is to be paid (in such form and at such time as
the Committee may prescribe), then such distribution shall be made in the form
of a direct trustee-to-trustee transfer to the eligible retirement plan so
specified.

25

SECTION 12

The Committee

        12.1      Membership and Authority. The Retirement Committee referred to
in subsection 1.3 shall consist of at least one member appointed by the Company.
Except as otherwise specifically provided in this Section, in controlling and
managing the operation and administration of the Plan, the Committee shall act
by a majority of its then members, by meeting or by writing filed without
meeting and any decision made by the Committee pursuant to this subsection (or
any other provision of the Plan granting it such authority) shall be final.
Notwithstanding any other provision of the Plan to the contrary, benefits under
the Plan will be paid only if the Committee decides, in its discretion, that the
applicant is entitled to such benefits.

        12.2      Rights, Powers and Duties. The Committee shall have such
authority as may be necessary to discharge its responsibilities under the Plan,
including the following discretionary powers, rights and duties (in addition to
those vested in it elsewhere in the Plan or Trust):

  (a) to adopt such rules of procedure and regulations as, in its opinion, may
be necessary for the proper and efficient administration of the Plan and as are
consistent with the provisions of the Plan;


  (b) to enforce the Plan in accordance with its terms and with such applicable
rules and regulations as may be adopted by the Committee;


  (c) to conclusively determine all questions arising under the Plan, including
the power to determine the eligibility of employees and the rights of
Participants and other persons entitled to benefits under the Plan and their
respective benefits, and to remedy any ambiguities, inconsistencies or omissions
of whatever kind;


  (d) to maintain and keep adequate records concerning the Plan and concerning
its proceedings and acts in such form and detail as the Committee may decide;


  (e) to direct all payments of benefits under the Plan;


  (f) to perform the functions of a “plan administrator” as defined in section
414(q) of the Code, for purposes of Section 6 and for purposes of establishing
and implementing procedures to determine the qualified status of domestic
relations orders (in accordance with requirements of section 414(p) of the Code
and to administer distributions under such qualified orders;


  (g) to employ agents, attorneys, accountants or other persons (who may also be
employed by or represent the Employers) for such purposes as the Committee
considers necessary or desirable to discharge its duties; and


  (h) to establish a claims procedure in accordance with section 503 of ERISA.


26

The certificate of a majority of the members of the Committee that the Committee
has taken or authorized any action shall be conclusive in favor of any person
relying on the certificate.

        12.3      Allocation and Delegation of Committee Responsibilities and
Powers. In exercising its authority to control and manage the operation and
administration of the Plan, the Committee may allocate all or any part of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it. Any such allocation or delegation and the acceptance thereof by
the Committee member or delegate shall be in writing and may be revoked at any
time. Any member or delegate exercising Committee responsibilities and powers
under this subsection shall periodically report to the Committee on its exercise
thereof and the discharge of such responsibilities.

        12.4      Uniform Rules. In managing the Plan, the Committee shall
uniformly apply rules and regulations adopted by it to all persons similarly
situated.

        12.5      Information to be Furnished to Committee. The Employers and
Related Companies shall furnish the Committee such data and information as may
be required for it to discharge its duties. The records of the Employers and
Related Companies as to an employee’s or Participant’s period of employment,
termination of employment and the reason therefor, leave of absence,
reemployment and compensation shall be conclusive on all persons unless
determined to be incorrect. Participants and other persons entitled to benefits
under the Plan must furnish to the Committee such evidence, data or information
as the Committee considers desirable to carry out the Plan.

        12.6      Committee’s Decision Final. To the extent permitted by law,
any interpretation of the Plan and any decision on any matter within the
discretion of the Committee made by the Committee in good faith shall be binding
on all persons. A misstatement or other mistake of fact shall be corrected when
it becomes known, and the Committee shall make such adjustment on account
thereof as it considers equitable and practicable.

        12.7      Exercise of Committee’s Duties. Notwithstanding any other
provisions of the Plan, the Committee shall discharge its duties hereunder
solely in the interests of the Participants and other persons entitled to
benefits under the Plan, and

  (a) for the exclusive purpose of providing benefits to Participants and other
persons entitled to benefits under the Plan; and


  (b) with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims.


        12.8      Remuneration and Expenses. No remuneration shall be paid from
the Plan to any Committee member as such. However, the reasonable expenses
(including the fees and expenses of persons employed by it in accordance with
paragraph 12.2(g)) of a Committee member incurred in the performance of a
Committee function shall be paid from the Trust to the extent not paid by the
Employers.

27

        12.9      Indemnification of the Committee. The Committee and the
individual members thereof shall be indemnified by the Employers against any and
all liabilities, losses, costs and expenses (including legal fees and expenses)
of whatsoever kind and nature which may be imposed on, incurred by or asserted
against the Committee or its members by reason of the performance of a Committee
function if the Committee or such members did not act dishonestly or in willful
violation of the law or regulation under which such liability, loss, cost or
expense arises.

        12.10      Resignation or Removal of Committee Member. A Committee
member may resign at any time by giving ten days’ advance written notice to the
Employers, the Trustee and the Chairman or Secretary of the Committee or the
Company’s Board of Directors. The Company may remove a Committee member by
giving advance written notice to him, the Trustee and the other Committee
members.

        12.11      Appointment of Successor Committee Members. The Company’s
Board of Directors may fill any vacancy in the membership of the Committee and
shall give prompt written notice thereof to the other Committee members, the
other Employers and the Trustee. While there is a vacancy in the membership of
the Committee, the remaining Committee members shall have the same powers as the
full Committee until the vacancy is filled.

28

SECTION 13

Amendment and Termination

        13.1      Amendment. While the Company expects to continue the Plan, it
necessarily reserves the right, subject to the provisions of the Trust
Agreement, to amend the Plan from time to time, except that no amendment will
reduce a Participant’s interest in the Plan to less than an amount equal to the
amount he would have been entitled to receive if he had resigned from the employ
of the Employers and the Related Companies on the day of the amendment.

        13.2      Termination. The Plan will terminate as to all of the
Employers on any day specified by the Company if advance written notice of the
termination is given to the other Employers. Employees of any Employer shall
cease active participation in the Plan (and, to the extent applicable, will be
treated as inactive Participants in accordance with subsection 2.2) on the first
to occur of the following:

  (a) the date on which that Employer, by appropriate action communicated in
writing to the Company, ceases to be a contributing Employer to the Plan;


  (b) the date that Employer is judicially declared bankrupt or insolvent; or


  (c) the dissolution, merger, consolidation or reorganization of that Employer,
or the sale by that Employer of all or substantially all of its assets, except
that, subject to the provisions of subsection 13.3, with the consent of the
Company, in any such event, arrangements may be made whereby the Plan will be
continued by any successor to that Employer or any purchaser of all or
substantially all of that Employer’s assets, in which case the successor or
purchaser will be substituted for the Employer under the Plan.


        13.3      Merger and Consolidation of the Plan, Transfer of Plan Assets.
In the case of any merger or consolidation with, or transfer of assets and
liabilities to, any other plan, provision shall be made so that each affected
Participant in the Plan on the date thereof (if the Plan, as applied to that
Participant, then terminated) would receive a benefit immediately after the
merger, consolidation or transfer which is equal to or greater than the benefit
he would have been entitled to receive immediately prior to the merger,
consolidation or transfer if the Plan, as applied to him, had then terminated.

        13.4      Distribution on Termination and Partial Termination. Upon
termination or partial termination of the Plan, all benefits under the Plan
shall continue to be paid in accordance with Section 11 as such section may be
amended from time to time.

29

SUPPLEMENT A
TO
THE ETHAN ALLEN PROFIT SHARING
AND 401(k) RETIREMENT PLAN

(Top-Heavy Status)

Application A-l. This Supplement A to The Ethan Allen Profit Sharing and 401(k)
Plan (the "Plan") shall be applicable on and after the date on which the Plan
becomes Top-Heavy (as described in subsection A-4).


Definitions A-2. Unless the contest clearly implies or indicates the contrary, a
word, term or phrase used or defined in the Plan is similarly used or defined
for purposes of this Supplement A.


Affected Participant A-3. For purposes of this Supplement A, the term "Affected
Participant" means each Participant who is employed by an Employer or a Related
Company during any Plan Year for which the Plan is Top-Heavy; provided, however,
that the term "Affected Participant" shall not include any Participant who is
covered by a collective bargaining agreement if retirement benefits were the
subject of good faith bargaining between his Employer and his collective
bargaining representative.


Top-Heavy A-4. The Plan shall be "Top-Heavy" for any Plan Year if, as of the
Determination Date for that year (as described in paragraph (a) next below), the
present value of the benefits attributable to Key Employees (as defined in
subsection A-5) under all Aggregation Plans (as defined in subsection A-8)
exceeds 60% of the present value of all benefits under such plans. The foregoing
determination shall be made in accordance with the provisions of section 416 of
the Code. Subject to the preceding sentence:


  (a) The Determination Date with respect to any plan for purposes of
determining Top-Heavy status for any plan year of that plan shall be the last
day of the preceding plan year or, in the case of the first plan year of that
plan, the last day of that year. The present value of benefits as of any
Determination Date shall be determined as of the accounting date or valuation
date coincident with or next preceding the Determination Date. If the plan years
of all Aggregation Plans do not coincide, the Top-Heavy status of the Plan on
any Determination Date shall be determined by aggregating the present value of
Plan benefits on that date with the present value of the benefits under each
other Aggregation Plan determined as of the Determination Date


A-1

of such other Aggregation Plan which occurs in the same calendar year as the
Plan's Determination Date.


  (b) Benefits under any plan as of any Determination Date shall include the
amount of any distributions from that plan made during the plan year which
includes the Determination Date (including distributions under a terminated plan
which, if it had not been terminated, would have been required to be included in
an aggregation group) or during any of the preceding four plan years, but shall
not include any amounts attributable to employee contributions which are
deductible under section 219 of the Code, any amounts attributable to
employee-initiated rollovers or transfers made after December 31, 1983 from a
plan maintained by an unrelated employer, or, in the case of a defined
contribution plan, any amounts attributable to contributions made after the
Determination Date unless such contributions are required by section 412 of the
Code or are made for the plan's first plan year.


  (c) Benefits attributable to a participant shall include benefits paid or
payable to a beneficiary of the participant, but shall not include benefits paid
or payable to any participant who has not performed services for an Employer or
Related Company during any of the five plan years ending on the applicable
Determination Date; provided, however, that if a participant performs no
services for five years and then performs services, the benefits attributable to
such participant shall be included.


  (d) The accrued benefit of any participant who is a Non-Key Employee with
respect to a plan but who was a Key Employee with respect to such plan for any
prior plan year shall not be taken into account.


  (e) The accrued benefit of a Non-Key Employee shall be determined under the
method which is used for accrual purposes for all plans of the Employer and
Related Companies; or, if there is not such a method, as if the benefit accrued
not more rapidly than the slowest accrual rate permitted under section
411(b)(l)(c) of the Code.


  (f) The present value of benefits under all defined benefit plans shall be
determined on the basis of a 5% per annum interest factor and the 1971 Group
Annuity Mortality Table.


A-2

Key Employee A-5. The term "Key Employee" shall mean any Employee or deceased
Employee (including any beneficiary of such Employee) who is a Key Employee
within the meaning ascribed to that term by section 416(i) of the Code. Subject
to the preceding sentence, the term Key Employee includes any employee or
deceased employee (or beneficiary of such deceased employee) who at any time
during the plan year which includes the Determination Date or during the
preceding plan years was:


  (a) an officer of any Employer or Related Company with Compensation (as
defined in subsection A-6) in excess of 50% of the amount in effect under
section 415(b)(1)(A) of the Code for the calendar year in which that year ends;
provided, however, that the maximum number of employees who shall be considered
Key Employees under this paragraph (a) shall be the lesser of 50 or 10% of the
total number of employees of the Employers and Related Companies disregarding
excludable employees under section 414(q)(8) of the Code;


  (b) one of the 10 employees owning the largest interests in any Employer or
any Related Company (disregarding any ownership interest which is less than l/2
of one percent), excluding any employee for any plan year whose compensation did
not exceed the applicable amount in effect under section 415(c)(l)(A) of the
Code for the calendar year in which that year ends;


  (c) a 5% owner of any Employer or of any Related Company; or


  (d) a 1% owner of any Employer or any Related Company having Compensation in
excess of $150,000.


Compensation A-6. The term "Compensation" for purposes of this Supplement A
generally means, for any year, compensation within the meaning of section
415(c)(3) of the Code for that year, not exceeding $150,000 or such other amount
as may be permitted for any year under section 401(a)(17) of the Code; provided,
however, that solely for purposes of determining who is a Key Employee, the term
"Compensation" means compensation as defined in section 414(q)(7) of the Code.


Non-Key Employee 4-7. The term "Non-Key Employee" means any employee (or
beneficiary of a deceased employee) who is not a Key Employee.


A-3

Aggregation Plan A-8. The term "Aggregation Plan" means the Plan and each other
retirement plan (including any terminated plan) maintained by an Employer or
Related Company which is qualified under section 401(a) of the Code and which:


  (a) during the plan year which includes the applicable Determination Date, or
during any of the preceding four plan years, includes a Key Employee as a
participant;


  (b) during the plan year which includes the applicable Determination Date or,
during any of the preceding four plan years, enables the Plan or any plan in
which a Key Employee participates to meet the requirements of section 401(a)(4)
or 410 of the Code; or


  (c) at the election of the Employer, would meet the requirements of sections
401(a)(4) and 410 if it were considered together with the Plan and all other
plans described in paragraphs (a) and (b) next above.


Required
Aggregation Plan A-9. The term "Required Aggregation Plan" means a plan
described in either paragraph (a) or (b) of subsection A-8.


Permissive
Aggregation Plan A-10. The term "Permissive Aggregation Plan" Aggregation means
a plan described in paragraph (c) of subsection A-8.


Minimum Contribution A-l 1. For any Plan Year during which the Plan is
Top-Heavy, the minimum amount of Employer contributions and forfeitures
allocated to the Account of each Affected Participant who is employed by an
Employer or Related Company on the last day of that year (whether or not he has
completed 1,000 Hours of Service during that year) who is a Non-Key Employee and
who is not entitled to a minimum benefit for that year under any defined benefit
Aggregation Plan which is top-heavy, nor is entitled to a minimum benefit for
that year under any other defined contribution Aggregation Plan maintained by
the Employer, shall, when expressed as a percentage of the Affected
Participant's Compensation, be equal to the lesser of:


  (a) 3%; or


  (b) the percentage at which Employer contributions (including Employer
contributions made pursuant to a cash or deferred arrangement) and Forfeitures
are allocated to the Accounts of the Key Employees for whom such percentage is
greatest.


A-4

  For purposes of the preceding sentence, compensation earned while a member of
a group of employees to which the Plan has not been extended shall be
disregarded Paragraph (b) next above shall not be applicable for any Plan Year
if the Plan enables a defined benefit plan described in paragraph A-8(a) or
A-8(b) to meet the requirements of section 401(a)(4) or 410 of the Code for that
year. Employer contributions for any Plan Year during which the Plan is
Top-Heavy shall be allocated first to Non-Key Employees until the requirements
of this subsection A-l1 have been met and, to the extent necessary to comply
with the provisions of this subsection A-11, additional contributions shall be
required of the Employers.


A-5

APPENDIX A
Definitions

Defined Term Section 401(k) Plan 1.1 Account 7.1 Accounting Date 1.5
Administrator 1.3 Affected Participant A-3  After-Tax Contribution 4.2 After-Tax
Contributions Account 7.1 Aggregation Plan A-8  Annual Addition 8.3 Balance 7.1
Before-Tax Contribution 7.1 Before Tax Contributions Account 7.1 Beneficiary
11.4 Distribution Date 11.1 Code 1.1 Committee 1.3 Company 1.1 Company Match
Contribution 5.2 Company Match Contributions Account 7.1 Company Profit Sharing
Contribution 5.1 Company Profit Sharing Contributions Account 7.1 Company Stock
6.1 Company Stock Fund 6.1 Compensation 8.2, A-6 Disability 7.3 Distribution
Date 11.1 Effective Date 1.1 Eligible Compensation 4.6 Employers 1.2 Employer
1.2 Entry Date 2.1 ERISA 1.3 Fair Market Value 7.2 Financial Hardship 10.2
Highly Compensated 8.6 Highly Compensated Employee 8.6 Inactive Participation
2.2 Investment Funds 6.1 Key Employee A-5  Leased Employee 2.4 Loan Fund 6.1
Maternity or Paternity Absence 3.2 Named Fiduciaries 1.3

Appendix A-1

Non-Key Employee A-7  One Year Break in Service 3.2 Participant 2.1 Party in
Interest 10.3 Permissive Aggregation Plan A-10  Plan 1.1 Plan Administrator 1.3
Plan Year 1.4 Profit Sharing Plan 1.1 Related Company 1.2 Required Aggregation
Plan A-9  Required Beginning Date 11.3 Restricted Company Stock 6.5 Rollover
Contribution 4.5 Rollover Contributions Account 7.1 Section 415 Affiliate 8.2
Separation from Service 9.2 Service 3.1 Spouse 11.4 Top-paid Group 8.6
Termination Date 9.3 The Ethan Allen Retirement Savings Plan 1.1 Top-Heavy A-4 
Trustee 1.3

Appendix A-2